Citation Nr: 9910428	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-35 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


REMAND 

The veteran's service medical records are negative for 
hearing loss.  When examined for enlistment into service in 
November 1972, audiogram findings, in pure tone thresholds, 
in decibels, were as follows:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
5
0
15
20
10
LEFT
5
5
15
25
13

There was no finding of defective hearing or ear abnormality 
and the veteran was found qualified for active service.

In March 1973, the veteran underwent an examination for 
submarine service.  Findings of an audiogram , in pure tone 
thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
5
0
15
20
10
LEFT
5
5
15
25
13

In June 1974, the veteran underwent an audiogram at the Mare 
Island Naval Shipyard in California, in order to qualify for 
sonar watch standing.  The audiogram results, in pure tone 
thresholds, in decibels, were as follows:



HERTZ

1000
2000
3000
4000
Avg.
RIGHT
5
0
0
5
3
LEFT
5
0
15
0
5

When examined prior to discharge in November 1996, audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
10
15
20
20
16
LEFT
10
5
20
20
14

When examined after discharge in January 1983, audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
15/10
10
60
75
40
LEFT
10/10
5
70
80
41

The veteran underwent a number of subsequent VA and private 
audiograms, which cumulatively showed the veteran had 
elevated readings diagnosed as bilateral hearing loss, 
pursuant to 38 C.F.R. § 3.385.

In March 1996, Richard Miyamoto, M.D., of the Indiana 
University School of Medicine's Department of Otolaryngology 
provided the following statement.  Dr. Miyamoto noted that 
the veteran had had significant noise exposure in the past 
having worked five to ten feet from workers who were grinding 
HY80 steel welds on the outside of submarines in a shipyard.  
In the doctor's opinion, this degree of exposure "could 
well" have contributed to the veteran's high frequency 
hearing loss.

The Board finds that the opinion provided by Dr. Miyamoto 
serves to well-ground the veteran's claim. Therefore, the 
case is remanded to the RO for following action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for hearing loss since March 1996.  
When the requested information and any 
necessary authorization have been received, 
the RO should attempt to obtain copies of 
all pertinent records which have not already 
been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA audiology examination to 
determine the nature and etiology of all 
current bilateral hearing loss.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail. 
A comprehensive history of the veteran's 
exposure to acoustic trauma should be 
obtained. An opinion should be provided 
regarding the likelihood that the veteran's 
current bilateral hearing loss is related to 
inservice acoustic trauma.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals




 

